                     Case 2:20-cv-04096-GAM Document 43 Filed 09/14/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Eastern District
                                             __________        of Pennsylvania
                                                          District of __________


          Commonwealth of Pennsylvania et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No. 2:20-cv-04096-GAM
                      Louis DeJoy et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Commonwealth of Pennsylvania                                                                        .


Date:          09/14/2020                                                               /s Michael J. Fischer
                                                                                         Attorney’s signature


                                                                              Michael J. Fischer, PA Bar No. 322311
                                                                                     Printed name and bar number

                                                                                     Office of Attorney General
                                                                                     1600 Arch St., Suite 300
                                                                                      Philadelphia, PA 19103
                                                                                               Address

                                                                                  mfischer@attorneygeneral.gov
                                                                                            E-mail address

                                                                                          (215) 347-3929
                                                                                          Telephone number



                                                                                             FAX number
